Name: Commission Regulation (EEC) No 738/86 of 11 March 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 86 Official Journal of the European Communities No L 70/ 13 COMMISSION REGULATION (EEC) No 738/86 of 11 March 1986 on the supply of various lots of butteroil as food aid Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 3768/85 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 300 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1986 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 352, 14. 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2 . 1985, p. 2 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . Ã  OJ No L 371 , 31 . 12. 1985, p. 1 . 13 . 3 . 86No L 70/14 Official Journal of the European Communities ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 23 October 1985 2. Recipient (4) 3. Country of destination Guinea Bissau 4. Stage and place of delivery cif Bissau 5 . Representative of the recipient Embassy of Guinea Bissau, Av. F. Roosevelt 70, 1050 Bruxelles (tel . 647 08 90 / telex 63631 EGBB B) 6. Total quantity 100 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10. Packaging 5 kg 11 . Supplementary markings on the packaging 'BUTTEROIL / DON DA COMUNIDADE ECON0MICA EUROPEIA A REPU ­ BLICA DA GUINÃ -BISSAU' 12. Shipment period Before 30 April 1986 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Germany intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (3) 13 . 3 . 86 Official Journal of the European Communities No L 70/15 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 2. Recipient Republic Mali 3 . Country of destination Mali 4 . Stage and place of delivery Free-at-destination Bamako 5. Representative of the recipient Union laitiÃ ¨re de Bamako (telex 553 SADABKO) Route de Sotuba, BP 20, Bamako, Mali 6 . Total quantity 200 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the packaging 'A LA RÃ PUBLIQUE DU MALI' 12. Shipment period Before 15 May 1986 13 . Closing date for the submission of tenders 7 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 May 1986 21 April 1986 15. Miscellaneous (3) No L 70/ 16 Official Journal of the European Communities 13 . 3 . 86 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) Beneficiary : M. Bartolomeu Simoes Pereira, Ministre de la Coordination Ã ©conomique, du Plan et de la CoopÃ ©ration Internationale, Bissau, GuinÃ ©e Bissau .